Order filed March 28, 2013




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00894-CR
                                   ____________

                     XAVIER ALEXANDER AUSTIN, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 174th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1252434


                                      ORDER



         Appellant is represented by appointed counsel on appeal, Nicole Wignall
Deborde. On March 25, 2013, counsel filed a motion to withdraw as appellate
counsel because of a conflict of interest. Accordingly, we enter the following
order.
      We ORDER the judge of the 174th District Court to consider counsel=s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall see that a record of
any hearing is made, and shall order the trial clerk to forward a record of the
hearing and a supplemental clerk=s record containing any orders permitting counsel
to withdraw and appointing new counsel. Those records shall be filed with the
clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court=s
active docket. The appeal will be reinstated on this Court=s active docket when the
trial court=s findings and recommendations are filed in this Court.



                                       PER CURIAM